Deen, Presiding Judge.
Hoyt Lee Stills appeals from his convictions, of armed robbery and two counts of aggravated assault.
1. The defendant’s first contention that there was insufficient evidence to support the jury verdict is without merit.
The evidence showed that he remained behind the wheel of his automobile while his friend robbed a parking lot attendant with the defendant’s gun. The police were immediately notified and appeared at the scene in a patrol car with its blue lights flashing as the robber was reentering the car. The police and the robber exchanged gunshots and the men fled in the automobile. As the vehicle was damaged during the gunfight, the men abandoned it a short time later and were apprehended while fleeing on foot. The police recovered a sum of money from the car and the defendant’s pockets which was equal to the amount reported stolen. At trial, the defendant and his friend both testified that they did not see blue lights flashing on the patrol car. The friend admitted committing the robbery, but claimed that the defendant knew nothing of his plans because he secretly removed the gun from the car and told the *395defendant that he just planned to get change from the attendant. The defendant also denied any knowledge of a plan to rob the attendant and claimed that his flight was based upon fear after hearing gunshots.
Decided April 28, 1981 —
Charles S. Thornton, for appellant.
Lewis R. Slaton, District Attorney, Richard Hicks, Joseph J. Drolet, Assistant District Attorneys, for appellee.
After reviewing the evidence, we find that a rational trier of fact could have reasonably found from the evidence that the defendant was guilty beyond a reasonable doubt. Black v. State, 154 Ga. App. 441 (268 SE2d 724) (1980). The credibility of the witnesses is solely a question for the jury. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980).
2. The defendant’s remaining enumerations claiming errors in the charge will not be considered on appeal because the trial court asked counsel after the charge was given if he had any objections to the charge and he replied, “No sir.” Thus, defense counsel has waived any rights to object to the charge on appeal. Jackson v. State, 246 Ga. 459 (271 SE2d 855) (1980).

Judgment affirmed.


Banke and Carley, JJ., concur.